 

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATE ISTRICT COURT

RICTRICT fhe ;,
EASTERN ‘DIS a
Fae, District of Wisconsin

p- af
United States of Americalll’ SeP b P 2

Justin Behn STEPHEN RIES Case No. | | - 40 ° M (N +)

 

)
dob: xx/xx/1987 )
a): ‘
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay —
(name of person to be arrested) Justin Behn

 

who.is accused of an offense or violation based on the following document filed with the court:

1 Indictment [1 Superseding Indictment O Information © Superseding Information a Complaint
(1 Probation Violation Petition [1 Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. 922(g)(1) - Felon in possession of a firearm and/or ammunition

pac Angeert oY 0 | 7

City and state: Milwaukee, WI Nancy Joseph, U.S. Magistrate Judge

Printed name and title

 

 

 

 

Return

 

 

This warrant was received ae 8-Zo -/f , and the person was arrested on (date) 2 oO ~/, 2
CL

at (city and state)

MerttFal WM,
pate, BO “Z, 4 LL a

Arresting officer's signature fr Te

hihi? E Conas Sd typ

Printed name and title

 

 

 

 

 

Case 2:19-mj-00905-NJ Filed 08/20/19 Page 1of1 Document5
